The Honorable Charlie Cole Chaffin State Senator 12180 I-30 Benton, Arkansas 72015
Dear Senator Chaffin:
This is in response to your request for an opinion on the following question:
  Is an appointed marshal in a city of the second class legal?
It is my opinion that the answer to your question is "yes."
You note in your request that the question was prompted by a city of the second class whose officials are concerned about a recent opinion issued by this office involving appointed marshals. In Op. Att'y. Gen. No. 91-399, a copy of which is enclosed, it was concluded that an incorporated town is without authority to appoint a marshal. Marshals in such towns are to be elected.
This same result, however, does not apply to cities of the second class which are specifically authorized by statute to appoint, rather than elect, a marshal. Section 14-44-111 of the Arkansas Code provides as follows:
  The city marshal of cities of the second class shall be elected by the voters as provided by law. However, the city council of any such city, if the council deems it to be in the best interests of the city, and upon passage of an ordinance by the majority of the council, may provide that the marshal shall be appointed or removed by the mayor unless the council shall, by a two-thirds majority of the total membership of the council, vote to override the mayor's action.
This authority is further discussed and confirmed in Clark v.Mahan, 268 Ark. 37, 594 S.W.2d 7 (1980), the decision cited in Opinion No. 91-399.
It is therefore my opinion that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure